Title: To George Washington from Robert Morris, 23 April 1787
From: Morris, Robert
To: Washington, George



Dear Sir
Philad[elphi]a April 23d 1787

The Public Papers have announced Your consent to serve as a Member of the Convention to be held in this City. this is what I ardently wished for & I am truely rejoiced at it—I was only restrained from writing to you by Motives of delicacy, thinking that your own judgement rather than the perswasion of Friends ought to determine. I hope Mrs Washington will come with you & Mrs Morris joins me in requesting that you will on your arrival come to our House & make it your Home during your Stay in this City. We will give You as little trouble as possible and endeavour to make it agreable, it will be a charming season for Travelling, and Mrs Washington as well as yourself will find benefit from the Journey Change of Air &c. As I hope soon for the pleasure of seeing you I will only add that you must not refuse our request & the honor you confer by acceptance shall ever be considered as a great favour.
Our New Bishop brought the enclosed letter from England, He desired me to forward it & to present his most respectfull Compts. I am Dear Sir Your most obedt & humble Servant

Robt Morris

